DETAILED ACTION
Response to Amendment
The amended claims filed 1/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 7 recites a first end, a second end, a third end, and a fourth end of the attachment component. These ends are not in the written description or identified in the drawings.
In the Amended Claims of January 6, 2021, claims 1-7, 9-11, and 13-15 are pending. Claims 6, 7, 9-11, and 13 are amended.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the four ends recited in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 9, 10, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 7 recites, “…the attachment component comprises a first end and a second end opposite the first end, the first end and the second end configured to 
The Specification Paragraph 00190 only recites TWO (2) open ends of 448’ and 450’ through which the belt extends. There is no mention WHATSOEVER in the originally filed disclosure of a first end, a second end, a third end and a fourth end. It is unclear what parts of the attachment (444’) may comprise these four ends, or how ALL four ends are configured to receive the tool belt.  
Therefore, the subject matter of this claim is non-enabled. Claims 9 and 10 are rejected as dependent on a rejected base claim. 
Claims 1-7, 9, 10, 11, 13, 14, and 15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling and may constitute new matter.  The original disclosure does not enable one of ordinary skill in the art to practice the invention without a description as to how the actuating portion interacts with the cylindrical first projection, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Furthermore, which elements constitute the first and second projection are new matter that is not reasonably disclosed in the original disclosure. 
Claims 6, 9, 10, 11, 13-15 recite an attachment component comprising a body, a first projection, and a second projection. The first projection and the second projection extend transversely outward from the body and a wider second projection is beneath the first projection. On Page 7 of the Remarks and Arguments, Applicant provides annotations that identify the first and second projections. These elements are NOT 
 
    PNG
    media_image1.png
    875
    1172
    media_image1.png
    Greyscale

Furthermore, how the cylindrical first projection interacts with the actuating portion (456) and is held within the receptacle 454’ is not enabled. There is no part of the first projection or second projection which would interact to engage with the U-shaped holder. Without a protruding flange or head received within the U-shape projection and held in place by the actuating portion, there is nothing preventing the projection(s) from being pulled upwardly from the U-shaped holder. Furthermore, as recited in Claim 13, the first projection defines a cylindrical projection that defines a flat 
Specification Paragraph 0190 only discloses “…a round projection 452’ extending transversely from the body 446’. The handle 424' of the tool storage device 420' includes a receptacle 454' that allows the tool storage device 420' to be slid or otherwise manipulated on to the projection 452' of the attachment 444'. The tool storage device 420' is able to freely rotate about the round projection 452' to maintain the tool storage device 420' in a generally vertical orientation, regardless of the orientation of the belt.” 
There is no description as to how a first and second projection as claimed is configured to provide a rotational attachment, nor is it clear from the figures how the first and second projection, comprising a cylindrical sidewall, is capable of being retained by the actuating portion and the U-shaped receptacle. 
Therefore, the subject matter relating to how the cylindrical first and second projections function to couple the tool storage device to the attachment component is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding Claim 1, the claim recites a tool storage device coupled to the attachment component such that the tool storage device is permitted to rotate 360° and an actuating portion to facilitate decoupling the tool storage device and the attachment component. Claim 7 also discloses an actuating component and an attachment component comprising a projection. Claim 11 recites a projection which is configured to engage with the receptacle body. Claim 13 recites that the first projection defines a cylindrical projection that defines a flat upper surface. As discussed above, the means by which the cylindrical sidewalls of the first and second projection engages with the receptacle and the actuating portion is not enabled. In all other known cases of which the Examiner is aware, an enlarged flanged head of a projection is received within a U-shaped receptacle. 
There is no disclosed structural means by which the projections are held by the actuating portion or the receptacle. If the receptacle and actuating portion are to grip the first projection tightly in place, there is no means by which the cylindrical projection may rotate (unless an undisclosed swivel or ball bearing member is used to connect the second projection to the first projection). Therefore, the claimed subject matter is also indefinite. For the purposes of examination, it will be assumed that any projection member structure which enables a rotational detachable connection will suffice to meet the claims. 
Regarding Claim 7, the first end, second end, third end, and fourth end are not identified in the written description or drawings. Furthermore, how these four ends are 
Claim 7 recites the limitation "an attachment component comprising a projection" in line 1.  Claim 9 recites, “the attachment component comprises a body, a first projection and a second projection, wherein the first projection and the second projection extend transversely outward from the body.” 
 There is insufficient antecedent basis for this limitation in the claim. Whereas Claim 7 recites a singular “projection”, Claim 9 recites a further “first projection” and “second projection”. It is unclear if the projection of Claim 7 is the same or different from the two additional projections of Claim 9. These two projections are also recited in Claim 10.  
Claim 11 recites, “a projection extending from the attachment component” in Line 5. Claim 11 Line 9 recites, “the attachment component comprises a body, a first projection and a second projection”. It is unclear or indefinite if the first and second projections of Line 9 are the same or different from the singular ‘projection’ recited in Line 5.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9-11, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butschat (US 6283345) in view of Barbour (US 5957421).
Regarding Claim 1, Butschat discloses a tool storage attachment system comprising an attachment component (20) configured to be coupled to a tool belt (12) and a tool storage device (30) coupled to the attachment component such that the tool storage device is permitted to rotate 360 degrees with respect to the attachment component. Butschat does not disclose an actuating portion to facilitate decoupling the tool storage device and the attachment component.
Barbour discloses a similar tool belt (14) with a similar retaining device (10) with a stud member (22), flange (46), neck (48), and disc shaped head (50) as seen in Figure 5. Barbour discloses an attachment portion/clip member including an actuating portion (spring lock 36) to facilitate decoupling the stud member and the attachment component (Col. 4 Lines 18-26). Butschat and Barbour are analogous inventions in the art of tool belts with detachable stud connection members.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment component of Butschat with the actuating portion of Barbour in order to provide a quick means to engage and disengage the tools with both a belt and a wall mounted storage system (Col. 2 Lines 43-54). 
Regarding Claim 2, Butschat discloses the attachment component comprises at least one end, and wherein the attachment component is coupled to the tool belt by the at least one end. 
Regarding Claim 4, Barbour discloses the tool storage device comprises a receptacle (slot 30 with guide edges 32) that defines a U-shape projection defining an 
Regarding Claim 5, Butschat discloses the attachment component comprises a body and a projection, the projection extends transversely outward from the body.
Regarding Claim 6, Butschat discloses the projection comprises a shaft (24) and a flange (22) that extends outward from the attachment portion with a cylindrical projection that defines a flat upper surface at the upper flange. 
Regarding Claim 7, Butschat discloses a tool storage attachment system comprising an attachment component (20) configured to be coupled to a tool belt (12). Butschat also discloses a first end and a second end opposite the first end, the first end and the second end configured to receive the tool belt, and the attachment component comprises a third end and a fourth end opposite the third end, the third end and the fourth end configured to receive the tool belt. This is shown below at each corner of lumen 26.  

    PNG
    media_image2.png
    796
    1172
    media_image2.png
    Greyscale

Butschat further discloses a tool storage device comprising a receptacle that couples to the projection. Barbour discloses a receptacle defines a U-shape projection defining an open end and an actuating component across the open end to facilitate decoupling the tool storage device and the attachment component that would function with the similarly shaped cylindrical projection and flange seen in Butschat. As discussed above in Claim 1, It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment component of Butschat with the actuating portion of Barbour in order to provide a quick means to engage and disengage the tools with both a belt and a wall mounted storage system (Col. 2 Lines 43-54). 
Regarding Claim 9, Barbour discloses the attachment component comprises an affixing assemblage 24 which would attach to the body of the adaptor 20 of Butschat. Barbour also discloses a first projection (48) and a second projection (46), wherein the first projection and the second projection extend transversely outward from the body as shown in Barbour Figure 6 reproduced below. 

    PNG
    media_image3.png
    696
    1225
    media_image3.png
    Greyscale
 
Regarding Claim 10, Barbour discloses the second projection (46) surrounds and extends radially away from a base of the first projection (48) and the first projection extends outward further from the body than the second projection. 
Regarding Claim 11, as discussed above, Butschat in view of Barbour discloses a storage device, an attachment component comprising two ends through which a belt extends, a receptacle defined by the storage device, and a projection extending from the attachment component, the projection configured to engage with the receptacle thereby coupling the storage device and the attachment component. The storage device 
Regarding Claim 13, Barbour discloses the first projection defines a cylindrical projection (at disc shaped head 50) that defines a flat upper surface. 
Regarding Claim 14, Barbour discloses an attachment portion/clip member including an actuating portion (spring lock 36) to facilitate decoupling the stud member and the attachment component (Col. 4 Lines 18-26). This provides a quick means to engage and disengage the tools with both a belt and a wall mounted storage system (Col. 2 Lines 43-54).
Regarding Claim 15, Barbour discloses the receptacle defines a U-shape projection defining an open end, wherein the actuating portion is disposed at the open end.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modified Butschat (US 6283345) in view of Barbour (US 5957421) as applied to claim 1 above, and further in view of Panosian (US 7686196).
Regarding Claim 3, Modified Butschat discloses the limitations of Claim 1 as discussed above. Modified Butschat does not disclose the tool storage device comprises a handle, wherein the tool storage device couples to the attachment component via the handle. 
Panosian discloses a similar tool receptacle (30) configured to attach to a belt (12) with a carrying clip (32) including a finger-gripping handle (18) that is configured to disengage from a snap lock element (84) that includes a detent locking means (74). Modified Butschat and Panosian are analogous inventions in the art of belt-attached tool storage members including projecting attachment members. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the snap-lock attachment tool belt connection means of Modified Butschat with the handle actuation and connection means seen in Panosian in order to provide a lock release button that actuates upon the application of an upward force applied to a gripping portion (18). This allows a user to conveniently and easily apply pressure to an ergonomically positioned tap and simultaneously unlock the pouch when lifting and separating the pouch from the belt (Col. 7 Lines 44-50).  
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 11-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection of Claims 1, 2, 4-10, and 14-15 regarding the 35 USC Section 103 obviousness rejection over Butschat in view of Barbour is also not persuasive. 
Applicant argues that the modification proposed by the Examiner is improper because it would render the prior art unsuitable for its intended purpose. According to Applicant, “Modifying Butschat to include an actuating portion from Barbour that couples and decouples container 30 from adaptor 20 would interfere with the ability of container 30 to rotate 360 degrees with respect to adaptor 20, and therefore render the modified prior art device unsuitable for its intended purpose.” 
The Examiner respectfully disagrees with this assessment. 
There is nothing which would prevent the round shaft of Barbour Element 46 from rotating while held within the U-shaped receptacle. This is a mere allegation by Applicant that is entirely unsupported by any fact. The Examiner believes that it is self-evident that the cylindrical shaft of Barbour Element 46 and Butschat Element 24 would rotate freely within the circular track provided by the holding structure 34 and spring lock 36 of Barbour. 
Regarding Claim 7, Applicant argues that Butschat does not disclose an attachment component including four distinct ends configured to receive the tool belt as recited in Claim 7 as currently amended. 
The Examiner respectfully disagrees. As shown above, Butschat does disclose four ends configured to receive a tool belt at each corner of the lumen 26. However, please also see Anscher (US 6695269). 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736